NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       OCT 4 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 BENJAMIN SANCHEZ CABRERA,                       No.    14-73035

                  Petitioner,                    Agency No. A095-000-389

   v.
                                                 MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                          Submitted September 27, 2016**

Before:       TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

        Benjamin Sanchez Cabrera, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Avagyan v. Holder, 646 F.3d


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
672, 678 (9th Cir. 2011). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Sanchez Cabrera’s motion to

reopen as untimely, where it was filed more than 10 years past the filing deadline,

see 8 C.F.R. § 1003.2(c)(2), and he does not qualify for any regulatory exception

or equitable tolling of the deadline, see 8 C.F.R. § 1003.2(c)(3); Avagyan, 646 F.3d

at 679 (equitable tolling is available to an alien who is prevented from timely filing

a motion to reopen due to deception, fraud, or error, as long as petitioner exercises

due diligence in discovering such circumstances).

      We lack jurisdiction to review the BIA’s decision not to reopen proceedings

sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011);

cf. Bonilla v. Lynch, No. 12-73853, 2016 WL 3741866, at *10 (9th Cir. July 12,

2016).

      In light of this disposition, we do not reach Sanchez Cabrera’s remaining

contentions.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    14-73035